Per Curiam.

E. C. 2731.05 provides that “[t]he writ of mandamus must not be issued when there is a plain and adequate remedy in the ordinary course of the law.” In this cause, appellant has exhausted his “plain and adequate remedy in the ordinary course of the law” and attempts to substitute an action in mandamus for an otherwise barred second appeal.
This court stated in State, ex rel. Shively, v. Nicholas (1949), 151 Ohio St. 179, at page 181 that: “One remedy at law is the right of appeal. * * * [T]he relatrix did avail herself of this remedy * * *. The fact that the relatrix was unsuccessful in that appeal does not entitle her to substitute a writ of mandamus as an indirect means of perfecting a second appeal.”
Mandamus is not a method to obtain successive appellate reviews of the same issue.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.